Citation Nr: 1509758	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-37 659	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed skin disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by syncope.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

6.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009 and May 2014, the case was remanded (by an Acting Veterans Law Judge) for additional development.  

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A September 2014 rating decision awarded service connection for bilateral hearing loss and tinnitus.  Accordingly, those issues are no longer before the Board.

In the May 2014 remand, the Board referred the matter of entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  That issue does not appear to have yet been considered by the AOJ; accordingly, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for asthma, COPD, a disability manifested by syncope, and a psychiatric disability are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.





FINDINGS OF FACT

1.  The Veteran's tinea pedis and unguim is reasonably shown to be etiologically related to his active duty service.

2.  The Veteran is not shown to have had diabetes mellitus diagnosed during the pendency of his instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  Service connection for tinea pedis and unguim is warranted.  38 U.S.C.A. 38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. 38 C.F.R. § 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examinations in May 2007 (diabetes), June 2014 (diabetes), and July 2014 (skin).  The Board finds that the reports of these examinations are adequate for rating purposes (as they include all findings needed).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for diabetes mellitus) following discharge from service.               38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain listed diseases (to include diabetes) may be service-connected on a presumptive basis as due to exposure to herbicides/Agent Orange during service if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Skin Disability

The Veteran contends that he has a skin disability that is due to his exposure to Agent Orange (herbicides) in service.

The record shows that the Veteran served in Vietnam.   His STRs show that in March and April 1969 he was treated for a rash.

In an April 2006 statement a private physician indicated that the Veteran has a history of a skin rash on his neck and feet.

A March 2009 VA treatment record notes that the Veteran reported recent episodes of a rash on his entire body; he indicated that this was the first time he experienced this type of rash.

On July 2014 VA examination, the Veteran reported of a history of a skin rash since he was in Vietnam.  He indicated he experiences 2-3 episodes of the rash each year.  He also reported a history of fungal infections of the feet since his service in Vietnam and stated that he presently uses powder and a spray for his feet.  Tinea pedis and unguim were diagnosed.  The examiner indicated that it "is well known that this type of skin infection are [sic] common in settings such as those found in [the Veteran's] military service," such as sharing of showers and sweating in boots.
It is not in dispute that the Veteran currently has tinea pedis and unguim, as such skin disorders were diagnosed on July 2014 VA examination.  What remains necessary to substantiate this claim is competent evidence of a nexus between the current skin disabilities and the Veteran's service/an etiological factor therein.

The only medical evidence in the record that specifically addresses the etiology of the tinea pedis/unguim is the July 2014 VA examiner's opinion that the Veteran's reports of skin problems in service and continuing since were credible and consistent with the circumstances of his service in Vietnam.  The Board has found nothing in the record that contradicts this opinion or suggests otherwise.  

Based on the foregoing, the Board concludes that it is reasonably shown that the Veteran's tinea pedis and unguim are related to the circumstances of his active duty service.  Resolving remaining reasonable doubt in his favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that service connection for tinea pedis and unguim is warranted.  

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus due to exposure to herbicides in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of diabetes.

On May 2007 VA diabetes mellitus examination, it was noted that the Veteran having a diagnosis of diabetes, or having any related symptoms.  Following an interview with the Veteran and physical examination, which included diagnostic testing showing that his fasting blood sugars were within normal limits, the examiner found no evidence of diabetes mellitus.

A September 2009 VA treatment record notes that the Veteran was seen by primary care for follow-up of his chronic disabilities, to include diabetes.

On June 2014 VA diabetes mellitus examination, the examiner indicated that there was no diagnosis of diabetes mellitus (type I or type II).  The examiner noted that the Veteran reported he had not had diabetes mellitus diagnosed by any provider (VA or private).  The Veteran also denied symptoms of diabetes, such as polyuria, polydipsia, or polyphagia.  The examiner indicated that there was no evidence of diabetes on evaluation, or in the record.  He indicated that diagnostic testing in the record and on the present evaluation showed that the Veteran failed to meet the criteria for a diagnosis of diabetes mellitus.  The examiner noted that the Veteran has impaired fasting glucose, but does not have diabetes mellitus.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's postservice treatment records and reports of two VA examinations (that included testing for diabetes) do not show that such diagnosis was found; the VA examiners (citing to supporting factual data) have specifically stated he does not meet the criteria for a diagnosis of diabetes.  Although a September 2009 VA treatment record notes he was being followed for chronic disabilities, to include diabetes mellitus, the record does not otherwise show he has, or is receiving treatment for, diabetes.  [Apparently that notation was based on history he provided.]  Notably, the Veteran himself has acknowledged, including on recent VA examination, that he has never received a medical provider's diagnosis of diabetes.  His own opinion that he might have diabetes has no probative value.  The diagnosis of diabetes is a complex medical question; it is established based on diagnostic studies (which to date have not shown he meets the criteria for such diagnosis).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting factual data or medical opinion or literature.   

As the Veteran is not shown to have, or at any time during the pendency of this claim to have had, diabetes mellitus, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.  

The Veteran is advised that a future diagnosis of diabetes may present a basis for reopening this claim.


ORDER

Service connection for tinea pedis and unguim is granted.

The appeal seeking service connection for diabetes mellitus is denied.


REMAND


The Veteran contends that he has syncope acquired in service, due to exposure to herbicides therein.  In June 2014, a VA physician opined that the Veteran does not have an otolaryngologic disability that expresses itself as syncope.  The physician stated that vertigo associated with cervical spondylosis or a variation of Meniere's disease may cause syncope; however, the examiner noted that there is no evidence of loss of consciousness.  The examiner concluded that the Veteran's claimed syncope was less likely than not related to his service.  While this opinion is responsive to the directives of the May 2014 Remand, it is incomplete, as it does not adequately address a medical question raised in the context of this claim, i.e., it does not identify the likely etiology for the Veteran's syncope.  Accordingly, a VA examination to clarify the etiology of the syncope is necessary.

The Veteran also contends that he has asthma and COPD due to exposure to herbicides in service.  On June 2014 VA respiratory examination, asthma and COPD were diagnosed and the examiner opined that such disease are not related to the Veteran's service; the examiner noted that the Veteran's STRs are silent for symptoms or diagnosis of asthma or COPD.  However, as was noted in the Board's May 2014 Remand, the Veteran's STRs show he was seen for upper respiratory infections in service.  The examiner did not address whether or not there is a nexus between the current diagnoses of asthma and/or COPD, and the upper respiratory infections and related complaints for which the veteran was seen in service (or identify the likely etiology for the asthma and COPD).  Accordingly, a supplemental medical opinion is needed.

The Veteran also claims he has PTSD due to events in service.  This issue has been expanded to encompass any mental disorder diagnosis shown in the record.  The May 2014 Board remand ordered an examination to secure an opinion as to whether any currently diagnosed psychiatric disability is related to the Veteran's service.  The examiner was asked to specifically address an April 2006 private medical record noting that the Veteran has PTSD and a major depressive disorder related to his service.  On July 2014 VA PTSD examination, it was determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, a review of the opinion provided, found that the examiner appears to suggest that the Veteran may have a diagnosis PTSD related to a fear of hostile action, and clarification is needed.  Furthermore, the examiner did not address the etiology of the other psychiatric diagnoses noted, and did not acknowledge the Veteran's reports of continuity of symptomatology.  The Board finds that a VA examination to clarify the nature and etiology of all of the Veteran's psychiatric disabilities is necessary.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all updated outstanding records of VA evaluations and treatment the Veteran has received to the present for syncope, respiratory problems, or psychiatric complaints.  

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to determine the existence, nature and etiology of any disability manifested by syncope.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Does the veteran have a chronic disability underlying his complaints/symptoms of syncope?  If so, please identify such disability(ies) by diagnosis.

(b)  Identify the likely etiology of any/each disability manifested by syncope diagnosed,.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's service (to include as due to environmental hazards therein) or was caused or aggravated by a service connected disability)?

The examiner must explain the rationale for the opinions.

3.  Arrange for a supplemental medical opinion by a pulmonologist regarding the likely etiology of the Veteran's asthma and COPD.  The entire record, to include this remand, must be reviewed by the consulting provider.  Based on such review, the consulting physician should offer opinions that respond to the following: 

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's asthma is related to, had its onset during, his service?  

(b) Is it at least as likely as not that the Veteran's COPD is related to, had its onset during, his service?

The consulting provider must explain the rationale for the opinions, specifically commenting on the significance, if any, of the Veteran's treatment for upper respiratory infections in service.  If the provider finds that the asthma and COPD are unrelated to the Veteran's service, the provider should identify the etiology of each disability considered more likely.

4.  Make a formal determination for the record (to include rationale) as to whether the Veteran's service involved circumstances consistent with a fear of hostile military/terrorist activity.  

5.  Thereafter, arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and etiology of his psychiatric disability and specifically whether any disability is related to his service.  The examiner must be advised of the RO's finding regarding whether the circumstances of the Veteran's service were consistent with a fear of hostile activity.  The entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  As the record shows diagnoses of PTSD, major depressive disorder, depression not otherwise specified, psychotic disorder, and cognitive disorder, the examiner should express (providing rationale) agreement or disagreement with each of those diagnoses .  Specifically, if the AOJ determines that the circumstances of the Veteran's service were consistent with a fear of hostile activity, does he at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD based on such fear?  If PTSD is not diagnosed, explain why the criteria for such diagnosis are not met.

(b)  For each psychiatric disability entity other than PTSD diagnosed, opine whether such is at least as likely as not (a 50 % or greater probability) etiologically related to the Veteran's service.

The opinion provider must explain the rationale for the opinions, including discussion of the April 2006 private medical record and the Veteran's statements alleging continuity of psychiatric symptoms since service.

6.  Then review the record and readjudicate these claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


